Citation Nr: 1413182	
Decision Date: 03/28/14    Archive Date: 04/08/14

DOCKET NO.  10-18 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for systemic arthritis/psoriatic arthritis.  

2.  Entitlement to service connection for stress fracture of the right foot.

3.  Entitlement to service connection for stress fracture of the left foot.  

4.  Entitlement to service connection for an acquired psychiatric disorder, to include anxiety and depression.  

5.  Entitlement to service connection for impotence.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION

The Veteran served on active duty from January 1990 to May 1990 and from November 1997 to March 1998.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  

In December 2009, the Veteran testified at a personal hearing before a Decision Review Officer (DRO).  A copy of the transcript is of record.  

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.


FINDING OF FACT

On February 20, 2014, prior to the promulgation of a decision in this appeal, the Board received notification from the Veteran that he wanted to withdraw his substantive appeal on the issues of entitlement to service connection for systemic arthritis/psoriatic arthritis; stress fracture of the right foot; stress fracture of the left foot; an acquired psychiatric disorder, to include anxiety and depression; and impotence.  



CONCLUSION OF LAW

The criteria for withdrawal of the appeal as to the issues of entitlement to service connection for systemic arthritis/psoriatic arthritis; stress fracture of the right foot; stress fracture of the left foot; an acquired psychiatric disorder, to include anxiety and depression; and impotence have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2013); 38 C.F.R. §§ 20.202, 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2013).  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204 (2013).  

On February 20, 2014, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran indicating that he would like to withdraw his appeal regarding entitlement to service connection for systemic arthritis/psoriatic arthritis; stress fracture of the right foot; stress fracture of the left foot; an acquired psychiatric disorder, to include anxiety and depression; and impotence.  The Board finds the Veteran has withdrawn his claims currently on appeal, and hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and they are dismissed.


ORDER

The appeal as to entitlement to service connection for systemic arthritis/psoriatic arthritis is dismissed.  

The appeal as to entitlement to service connection for stress fracture of the right foot is dismissed.

The appeal as to entitlement to service connection for stress fracture of the left foot is dismissed.  

The appeal as to entitlement to service connection for an acquired psychiatric disorder, to include anxiety and depression is dismissed.  

The appeal as to entitlement to service connection for impotence is dismissed.  



____________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


